   Case 1:19-mc-51825-TLL ECF No. 8 filed 02/24/20       PageID.37     Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

In Re: Sealed Matter                         Misc. No. 19-mc-51825

ATKINSONBRITT@HOTMAIL.COM
ACCOUNT MAINTAINED BY
MICROSOFT, INC                               Magistrate Judge Patricia T. Morris


               MOTION AND ORDER TO UNSEAL SEARCH
                    WARRANT AND AFFIDAVIT


      THE UNITED STATES OF AMERICA respectfully requests that the search

warrant and affidavit in this case be unsealed for the following reasons:

   1. That the United States is no longer apprehensive that one or more persons
      may flee the jurisdiction or that evidence may be destroyed if they become
      aware of the substance of the search warrant and affidavit.

   2. That the United States is no longer apprehensive that there is danger of
      harm to potential government witnesses if any persons become aware of
      the substance of the search warrant and affidavit.

                                             Respectfully submitted,

                                             MATTHEW SCHNEIDER
                                             United States Attorney

                                             s/Janet L. Parker
                                             Janet L. Parker P34931
                                             Assistant United States Attorney
                                             101 First Street, Suite 200
                                             Bay City, MI 48708
                                             Janet.parker@usdoj.gov
                                             (989) 895-5712

IT IS SO ORDERED.

Date: February 24, 2020                      S/ patricia t. morris
                                             Patricia T. Morris
                                             United States Magistrate Judge
